Opinion issued April 14, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00924-CV
                             ———————————
                         GENETTA ISREAL, Appellant
                                          V.
   LARRY SCOTT, SHAPREE STONEHAM, VENUS SCOTT, PAMELA
           METOYER, JACQUELINE MILLER, Appellees


                    On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-45199


                           MEMORANDUM OPINION

      Appellant, Genetta Isreal, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal
of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2